                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION -- LONDON

JEREMIAH N. GARRETT,
       Petitioner,                                                Civil Action No. 6:19-019-KKC

v.                                                                 MEMORANDUM OPINION
                                                                       AND ORDER

GREGORY KIZZIAH, Warden,

       Respondent.



                                             *** *** *** ***

        Jeremiah N. Garrett is an inmate at the United States Penitentiary – McCreary

in Pine Knot, Kentucky. Proceeding without a lawyer, Garrett filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. [R. 1]. This matter is now before the

Court on initial screening pursuant to 28 U.S.C. § 2243. See Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). For the reasons set forth below,

the Court will deny Garrett’s petition.

        In 2011, Garrett pled guilty to two counts of distribution of crack cocaine, in

violation of 21 U.S.C. § 841.1 The trial court then determined that Garrett was a career

offender pursuant to section 4B1.1 of the United States Sentencing Guidelines because

he had at least two prior felony convictions for either a crime of violence or controlled

substance offense. As a result, Garrett’s sentence was enhanced, and the trial court

sentenced him to 216 months in prison. Garrett subsequently tried to vacate his sentence



1
 The procedural history comes from Garrett’s petition and his underlying criminal case of United States v. Garrett,
No. 4:11-cr-40004 (S.D. Ill. 2011).
pursuant to 28 U.S.C. § 2255 and reduce his sentence pursuant to 18 U.S.C. § 3582(c),

but his efforts were unsuccessful.

         Garrett has now filed a § 2241 petition with this Court, and he puts forth two

arguments. First, Garrett argues that one of his prior felony convictions no longer

constitutes a crime of violence in light of intervening Supreme Court case law, including

but not limited to Descamps v. United States, 133 S. Ct. 2276 (2013), and Mathis v. United

States, 136 S. Ct. 2243 (2016). Thus, Garrett claims “actual innocence of being a career

offender.” [R. 1 at 3, 5]. Second, Garrett argues that his sentence should be reduced in

light of certain amendments to the sentencing guidelines. [R. 1 at 5]. Ultimately, Garrett

asks this Court to vacate his sentence and order that he be released immediately. [R. 1

at 8].

         Garrett’s petition, however, constitutes an impermissible collateral attack on his

sentence. While a federal prisoner may challenge the legality of his sentence on direct

appeal and through a timely § 2255 motion, he generally may not do so in a § 2241

petition. See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (explaining

the distinction between a § 2255 motion and a § 2241 petition). After all, a § 2241 petition

is usually only a vehicle for challenges to actions taken by prison officials that affect the

way the prisoner’s sentence is being carried out, such as computing sentence credits or

determining parole eligibility. See Terrell v. United States, 564 F.3d 442, 447 (6th Cir.

2009). Simply put, Garrett cannot use a § 2241 petition as a way of challenging his

sentence.

         It is true that, in Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), the United States

Court of Appeals for the Sixth Circuit indicated for the first time that a prisoner may
                                              2
challenge his sentence in a § 2241 petition. However, in doing so, the court expressly

limited its decision to the following, narrow circumstances:

      (1) prisoners who were sentenced under the mandatory guidelines regime
      pre-United States v. Booker, 543 U.S. 220 . . . (2005), (2) who were foreclosed
      from filing a successive petition under § 2255, and (3) when a subsequent,
      retroactive change in statutory interpretation by the Supreme Court
      reveals that a previous conviction is not a predicate offense for a career-
      offender enhancement.

Id. at 599-600.

      Those circumstances do not apply in this case. That is because the trial court

sentenced Garrett in 2011, well after the Supreme Court’s decision in Booker made the

sentencing guidelines advisory rather than mandatory. On this basis alone, Garrett’s

claim does not fall within Hill’s limited exception for bringing a § 2241 petition to

challenge his federal sentence. See Contreras v. Ormond, No. 18-5020 (6th Cir. Sept. 10,

2018) (“[The petitioner’s] case does not fall within the narrow exception recognized by

Hill because he was sentenced post Booker in 2009, under the advisory sentencing

guidelines.”); Arroyo v. Ormond, No. 17-5837 (6th Cir. April 6, 2018) (holding that since

the petitioner was sentenced after Booker, his “claim does not fall within Hill’s limited

exception for bringing a § 2241 habeas petition to challenge a federal sentence”). And to

the extent that Garrett argues that his sentence should be reduced in light of certain

amendments to the sentencing guidelines, he cites no legal authority that would allow

him to assert such a claim in a § 2241 petition. In short, Garrett’s § 2241 petition is

simply unavailing.




                                            3
Accordingly, it is ORDERED as follows:

1. Garrett’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R.

   1] is DENIED.

2. This action is DISMISSED and STRICKEN from the Court’s docket.

3. A corresponding Judgment will be entered this date.

Dated January 25, 2019.




                                     4
